SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

998
CA 13-01394
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, AND VALENTINO, JJ.


DEVON FAISON AND TIERRA FAISON, AN INFANT, BY
HER PARENT AND NATURAL GUARDIAN, KIMBERLY
BARNETT, PLAINTIFFS-APPELLANTS-RESPONDENTS,

                     V                            MEMORANDUM AND ORDER

LEE LUONG, DEFENDANT-RESPONDENT-APPELLANT,
JAMES L. CUYLER, ET AL., DEFENDANTS.
(APPEAL NO. 3.)


ATHARI & ASSOCIATES, LLC, NEW HARTFORD (MO ATHARI OF COUNSEL), FOR
PLAINTIFFS-APPELLANTS-RESPONDENTS.

SLIWA & LANE, BUFFALO (STANLEY J. SLIWA OF COUNSEL), FOR
DEFENDANT-RESPONDENT-APPELLANT.


     Appeal and cross appeal from an order of the Supreme Court,
Monroe County (John J. Ark, J.), entered June 7, 2013. The order,
among other things, denied the motion of defendant Lee Luong for
summary judgment and denied the cross motion of plaintiffs for summary
judgment.

     It is hereby ORDERED that said appeal and cross appeal are
unanimously dismissed without costs.

     Same Memorandum as in Faison v Luong ([appeal No. 1] ___ AD3d ___
[Nov. 14, 2014]).




Entered:   November 14, 2014                    Frances E. Cafarell
                                                Clerk of the Court